              Case 1:15-cv-07488-CM-RWL Document 888 Filed 10/16/19 Page 1 of 2


  2001 M STREET NW                                                                              WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                            ___
WASHINGTON, DC 20036
                                                                                               A LIMITED LIABILITY PARTNERSHIP




                                           WASHINGTON, D.C. | LOS ANGELES | NEW YORK



                                                      October 16, 2019

   VIA ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

                   Re:      In re Namenda Direct Purchaser Antitrust Litig., 15-cv-7488 (CM)

                   Dear Judge McMahon:

          The Parties write jointly to apprise the Court of certain proposed corrections to the Court’s
   admitted exhibits Order (ECF No. 886).

           Based on the Parties’ review of the final pre-trial conference transcript, the thirteen exhibits
   identified below should also be admitted:

                   •     DTX-320. This omission appears to be a typographical error as DTX-321 is listed
                         twice in the Order, and the first entry describes the Court’s ruling on DTX-320, see Tr.
                         52:24-54:12.

                   •     DTX-445. The Court overruled Plaintiffs’ hearsay and relevance objections and
                         admitted the exhibit, see Tr. 60:9-17.

                   •     DTX-777, -779, -780, -781. The Court overruled Plaintiffs’ timeliness objections and
                         admitted the exhibits subject to redaction, see Tr. 63:5-64:2.

                   •     PX-1210, -1212, -1214, -1216, -1352. Defendants withdrew their objections to these
                         exhibits, which were then admitted at the pretrial conference, see ECF No. 885; Tr.
                         110:24-111:10.

                   •     PX-989, -1521. Defendants also withdrew their objections to these exhibits prior to
                         the pretrial conference but they were not on the list of admitted documents, see ECF
                         No. 885. These documents are only on Plaintiffs’ Phase II exhibit list.
      Case 1:15-cv-07488-CM-RWL Document 888 Filed 10/16/19 Page 2 of 2



        In addition, based on the Parties’ review of the final pre-trial conference transcript, PX-
181 is listed as an admitted exhibit, but the Court reserved its ruling on this exhibit, see Tr.
85:12-87:19.


                                                      Respectfully submitted,




                                                      Beth A. Wilkinson


CC:    Stuart E. Des Roches
       Bruce E. Gerstein
